Citation Nr: 0604364	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-29 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for treatment in a non-VA 
facility from September 4, 2002, through September 9, 2002.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, that denied the veteran's claim for reimbursement of 
unauthorized private medical expenses for the period from 
September 4, 2002, through September 9, 2002.  The veteran 
failed to report for a hearing before the Board that was 
scheduled in September 2005.

The veteran's case has been filed under two different claim 
numbers, that is, his Social Security number and his C-file 
number.  This decision used the C-file number, as set forth 
in the caption above.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim has 
been developed, and the appellant has received the required 
notice.

2.  Service connection is not established for any disability 
of the veteran.

3.  The veteran was admitted to a non-VA hospital on 
September 2, 2002, with chest pain.  However, by the second 
day after admission, his symptoms had improved and he was 
stable; he was no longer in any emergency situation.  


CONCLUSION OF LAW

The criteria for reimbursement for treatment in a non-VA 
facility from September 4, 2002, through September 9, 2002, 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1002 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a statement of the case in September 2003 
that discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board further notes that the veteran has demonstrated an 
awareness of the need to submit all relevant evidence.  For 
instance, during a May 2003 hearing before a Decision Review 
Officer at the RO, he testified about treatment in Ohio after 
service; however, he also stated that he needed "to remember 
where to get [the treatment records]."  The duty to assist 
is not a one-way street.  "If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  VA has satisfied both the notice and duty 
to assist provisions of the law.

The Board now turns to the merits of the claim for 
reimbursement of unauthorized medical expenses from September 
4, 2002, through September 9, 2002.


Records indicate that the veteran is not service-connected 
for any disability.  He apparently did not have insurance.

The veteran was admitted to the Mease Countryside Hospital in 
Safety Harbor, Florida, on September 2, 2002, with complaints 
of on and off chest pain that had been present for one week.  
He also complained of productive cough and radiation of chest 
pain into his arms.  He denied having nausea, vomiting, 
diaphoresis, dizziness, shortness of breath, melena, 
hematochezia, or hematemesis.  He had been unable to play 
golf in the last few days because of his symptoms.  The 
initial assessments on admission were chest pain with 
exertion secondary to angina; cardiac murmur that was 
probably functional secondary to anemia; severe anemia; 
leukopenia and thrombocytopenia; elevated liver function 
tests; and a low-grade fever.  He was admitted on an urgent 
(but not emergent) basis; he arrived at the emergency room by 
himself.  

A report of contact with VA on September 2, 2002, indicated 
that the veteran wished to be transferred to VA and that VA 
had advised the hospital of the requirement for timely 
transfer to VA.

A VA fee basis section nurse approved the admission to Mease 
Countryside Hospital on September 4, 2002.  

On cardiology consultation on September 3, 2002, the veteran 
had even been having chest pain at rest with progressively 
worsening symptoms over a period of two months.  The 
impression was chest pain that was most likely coronary in 
light of the underlying EKG changes and that had probably 
been precipitated by underlying anemia; it was corrected by 
supplementation of packed red blood cells with resolution of 
the symptoms.  The consultation report noted that the veteran 
refused to undergo any additional cardiac work-up because he 
preferred to be treated by his cardiologist as an outpatient; 
the cardiologist recommended discharging the veteran on 
aspirin, nitrates, and low-dose beta blockers so he could be 
followed as an outpatient.  Progress notes from September 3 
indicate that the veteran was "clinically much better" and 
again, that he refused further cardiac testing so that he 
could see a cardiologist in Tampa, Florida, as an outpatient.  

According to a hematology note from September 4, 2002, the 
veteran was feeling better, and his vital signs were stable.  
A bone marrow examination was to be scheduled for later that 
day or the next day.  Assessments included pancytopenia, 
relative lymphocytosis, and severe vitamin B12 deficiency.  
Progress notes reflect no complaints of chest pain and that 
the veteran was feeling better every day.   

Progress notes from September 5, 2002, reflect that there was 
almost complete resolution.  A treating doctor rendered 
impressions of pancytopenia associated with leukopenia, 
anemia, high MCV anemia, and thrombocytopenia, that was most 
likely related to megaloblastic anemia associated with 
vitamin B12 deficiency.  Any bone marrow process and 
splenomegaly needed to be ruled out.  The doctor also 
diagnosed a history of chest pain probably associated with 
symptomatic anemia since he had improved after a packed red 
blood cell transfusion.  The doctor's treatment plan 
consisted of replacing vitamin B12 in the veteran, as well as 
several additional tests (bone marrow aspirate biopsy, flow, 
and cytogenics) to be scheduled "in a day or so."

According to the September 9, 2002, hospital discharge 
report, the veteran had been "completely asymptomatic since 
the second day of admission in terms of his chest pain and 
cardiac-wise."  It was noted that the veteran had refused 
any cardiac workup even though the importance of such workup 
had been discussed with him; the veteran indicated that he 
was being followed at a VA facility and that he would be seen 
as an outpatient.  The report noted that the veteran had been 
stable after a red blood cell transfusion, with no 
complications or problems.  Although the chest pain was most 
likely related to severe anemia, coronary artery disease 
could not be ruled out, so he was placed on beta blockers and 
Nitrol patch for additional cardiac follow-up with VA.  

On review of the clinical evidence, a VA Chief Medical 
Officer wrote in August 2003 that the progress notes from 
September 4, 2002, "show[ed] that the veteran was clearly 
stable from a cardiac standpoint, declining further inpatient 
workup," that he "was symptomatically much improved," that 
he was undergoing diagnostic evaluation for pancytopenia, and 
that he had no acute problems on that date.  The doctor also 
remarked that progress notes from the next day added little, 
thus "demonstrating symptomatic improvement and not showing 
any acute decompensation."  The doctor concluded that the 
"presenting emergency had clearly been stabilized as of 9/4 
to allow transfer to other medical facilities for ongoing 
care, indicating resolution of the presenting emergency."  

There are certain provisions that relate to reimbursement of 
unauthorized medical expenses for service-connected 
disabilities, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or where a veteran has been rated 
totally and permanently disabled due to service-connected 
disability.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§ 17.120 (2005); see Zimick v. West, 11 Vet. App. 45, 49 
(1998); Hennessey v. Brown, 7 Vet. App. 143, 146 (1994); 
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  The veteran does 
not fit within these categories, nor does he allege that he 
should be reimbursed on the ground that the treatment was for 
a service-connected disability, for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, or that he has been rated 
totally and permanently disabled due to service-connected 
disability.  

Rather, the veteran seeks reimbursement under other legal 
provisions.  Payment or reimbursement for emergency services 
for non-service-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002 (2005).  To be eligible for reimbursement 
under these provisions, a veteran must satisfy all of the 
following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b)  The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual obligation or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider; and

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

The VA regulation governing whether a veteran may receive 
authorization for treatment at a public or private hospital 
other than a VA or federal facility states that a VA facility 
may be considered as "not feasibly available" when "the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities."  38 C.F.R. § 
17.53 (2005).  

Additionally, 38 C.F.R. § 17.130 (2005) provides that "[n]o 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities."

Thus, the circumstances under which VA will reimburse a 
veteran for unauthorized medical expenses are somewhat 
limited.  Unfortunately, the veteran does not satisfy the 
criteria for such reimbursement.

The veteran does not satisfy the criteria of 38 C.F.R. 
§ 17.1002 for reimbursement because neither the 
contemporaneous progress notes nor subsequent medical review 
by a doctor indicated that the veteran was treated as of 
September 4, 2002, "for a continued medical emergency of 
such a nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the veteran 
becomes stabilized)."  38 C.F.R. § 17.1002(d).  Progress 
notes show that the veteran had stabilized, his chest pain 
had essentially resolved by the second day after admission to 
the non-VA hospital, the non-VA facility had been advised of 
the requirement for timely transfer to a VA facility in these 
circumstances, and the veteran himself had refused further 
evaluation at the non-VA hospital; indeed, he stated that he 
wished to be treated as an outpatient by a cardiologist that 
he was seeing in Tampa, Florida.  There is nothing in any of 
the medical records from September 4 to September 9, 2002, 
that the veteran was in any further emergency.  Indeed, notes 
from September 3, 2002, indicated that supplementation (or 
transfusion) with packed red blood cells had resolved the 
veteran's presenting symptoms.  

The veteran certainly continued to be treated at the Mease 
Countryside Hospital in efforts to assess the etiology for 
the veteran's presenting symptoms.  However, none of these 
tests were conducted on an emergency basis, and every 
progress note (including from cardiologists and other 
specialists at the hospital) indicated that the veteran could 
be discharged from the hospital with certain medications and 
the need for further workup as an outpatient.  

The Board is mindful of the veteran's contention that he was 
initially admitted to the non-VA hospital in circumstances 
that VA has previously accepted as being emergent on 
September 2, 2002.  However, the record establishes that his 
emergency condition was no longer an emergency as of the 
second day after admission to Mease Countryside Hospital.  
See 38 C.F.R. § 17.1002(d).  While the Board is sympathetic 
to the veteran's contentions, the Board is unable to accept 
the veteran's own statements that he was still in an 
emergency from September 4 through September 9, 2002.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran did not satisfy the criteria for reimbursement of 
unauthorized medical expenses for a non-service-connected 
condition from September 4, 2002, through September 9, 2002.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to reimbursement for treatment in a non-VA 
facility from September 4, 2002, through September 9, 2002, 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


